

Exhibit 10.1




EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”), dated October 21, 2019 (the
“Effective Date”), is entered into by and between The Howard Hughes Corporation,
a Delaware corporation (the “Company”), and Paul Layne (the “Executive”).
RECITALS
WHEREAS, the Company desires to employ the Executive upon and subject to the
terms, conditions, rights and obligations set forth in this Agreement;
WHEREAS, the Executive desires to accept such employment upon and subject to the
terms, conditions, rights and obligations set forth in this Agreement; and
WHEREAS, the parties desire to enter into and be bound by this Agreement.
NOW THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1. Employment Period.  The Company hereby agrees to employ the Executive, and
the Executive hereby agrees to work in the employ of the Company, subject to the
terms and conditions, rights and obligations of this Agreement, for the period
commencing on the Effective Date and ending, unless terminated earlier pursuant
to Section 3 hereof, on the fifth (5th) anniversary of the Effective Date (the
“Employment Period”).  Thereafter, the Employment Period shall renew
automatically for additional periods of one (1) year, unless either party
provides the other party with written notice of non-renewal at least sixty (60)
days prior to the date of automatic renewal.
2.Terms of Employment.
(a)         Position and Duties.
(i)         During the Employment Period, the Executive shall serve as Chief
Executive Officer of the Company, with such authority, duties and
responsibilities as are normally attendant to such position and such other
duties commensurate with this position that may be reasonably assigned by the
Company’s Board of Directors (the “Board”).  The Executive shall report to the
Board.  On the Effective Date, the Executive shall be appointed as a director on
the Board, and the Company shall nominate the Executive for election to the
Board at each annual stockholders’ meeting of the Company that occurs during the
Employment Period.
(ii)        During the Employment Period, and excluding any periods of vacation
and sick leave to which the Executive is entitled, the Executive agrees to
devote all of his business attention and time to the business and affairs of the
Company, and to use his reasonable best efforts to perform such
responsibilities.  During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) consistent with Company governance
policies, serve on corporate boards or committees of businesses that are not
competitors of the Company, with prior written approval of the

--------------------------------------------------------------------------------

Board or an authorized committee thereof, (B) serve on civic or charitable
boards or committees, (C) manage personal and family investments, and (D) engage
in lectures or teaching, so long as any such activities referenced in Sections
3(a)(ii)(A)-(D) do not, individually or in the aggregate, interfere with the
discharge of the Executive’s responsibilities pursuant to this Agreement;
provided, however, for the avoidance of doubt, during the Employment Period, the
Executive shall not hold any other management positions at other companies or
any other entities.
(iii)        Place of Performance.  The principal place of employment of the
Executive as of the Effective Date will be in the Dallas, Texas metropolitan
area; however, such principal place of employment will be in the Houston, Texas
metropolitan area commencing upon the Company’s relocation of its corporate
headquarters to such area (as applicable, the “Principal Location”).  The
Executive understands that he shall regularly be required to travel in
connection with the performance of his duties hereunder.
(b)         Compensation.
(i)         Annual Base Salary.  During the Employment Period, unless increased
by the Board in its sole discretion, the Executive shall receive an annual base
salary of SEVEN HUNDRED AND FIFTY THOUSAND DOLLARS ($750,000) (the “Annual Base
Salary”), payable in equal installments in accordance with the Company’s normal
payroll practice for its senior executives, subject to the Executive’s continued
employment with the Company.
(ii)        Annual Bonus.  Commencing in 2020, and continuing during each
subsequent calendar year of the Employment Period, the Executive shall be
eligible for an annual cash bonus (the “Annual Bonus”) in the targeted amount of
ONE MILLION DOLLARS ($1,000,000) (the “Target Bonus Amount”), which shall be
awarded each year during the Employment Period by the Compensation Committee of
the Board (the “Compensation Committee”) based upon its evaluation of such
performance measures and objectives as may be established by the Compensation
Committee from time to time (the “Annual Bonus Performance Metrics”).  The
amount of the Annual Bonus that shall be paid to Executive each year shall be
determined by the Compensation Committee based on the achievement of the Annual
Bonus Performance Metrics; provided, however, that, if the Compensation
Committee establishes a minimum overall performance goal that is required to be
achieved for the Executive to be eligible to receive any Annual Bonus in respect
of a calendar year, and that minimum overall goal is achieved for such calendar
year, then the Annual Bonus for such calendar year shall be equal to at least
EIGHTY PERCENT (80%) of the Target Bonus Amount, but not more than ONE-HUNDRED
TWENTY PERCENT (120%) of the Target Bonus Amount. For calendar year 2019, the
Executive shall be eligible to receive an Annual Bonus in accordance with the
terms of the bonus program established by the Company for the Executive prior to
the Effective Date, based on actual performance in accordance with such program;
provided, that the Executive’s target bonus under such program for 2019 shall be
prorated among the Target Bonus Amount (based on the period of time commencing
on the Effective Date and ending on December 31, 2019) and the Executive’s
target bonus under such


2

--------------------------------------------------------------------------------

program ($460,000) in effect prior to the Effective Date (based on the period of
time commencing on January 1, 2019 and ending on the date immediately prior to
the Effective Date).  The Annual Bonus for each year shall be paid to the
Executive as soon as reasonably practicable following the end of such year and
at the same time that other senior executives of the Company receive bonus
payments, but in no event later than March 15 following the end of the calendar
year to which such Annual Bonus relates.
(iii)        Annual Equity or Equity-Based Incentive Awards.  Commencing in
2020, and continuing during each subsequent calendar year of the Employment
Period, the Executive shall be eligible to receive an annual equity award (the
“Annual LTIP Award”), which shall be awarded each year during the Employment
Period by the Compensation Committee based upon its evaluation of such
performance measures and objectives as may be established by the Compensation
Committee from time to time.  The Annual LTIP Award shall be a long-term equity
or equity-based incentive award with an aggregate targeted grant value (with
respect to the portion of the Annual LTIP Award that is subject to performance
metrics, based on the achievement of the applicable performance metrics that
cause the award to vest at the level of 100%, and without taking into account
the probability of the award vesting at that level on the date of grant) on the
date of grant equal to TWO MILLION AND TWO HUNDRED FIFTY THOUSAND DOLLARS
($2,250,000) (the “Target LTIP Award Amount”), with the number of shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”) subject
to such Annual LTIP Award determined by dividing the aggregate grant value by
the closing price per share of the Common Stock on a nationally recognized
exchange or as otherwise provided for in the Incentive Plan on the date of
grant, which shall be awarded each year by the Compensation Committee based on
the achievement of the Annual Bonus Performance Metrics for the applicable year;
provided, that the Target LTIP Award Amount for 2020 shall be prorated among the
Target LTIP Award Amount (based on the period of time commencing on the
Effective Date and ending on December 31, 2019) and the Executive’s annual
target long-term incentive award in effect prior to the Effective Date (based on
the period of time commencing on January 1, 2019 and ending on the date
immediately prior to the Effective Date).  The determination as to whether the
performance goals have been achieved shall be made in the sole discretion of the
Compensation Committee. The Annual LTIP Award shall be granted to the Executive
at the same time that other senior executives of the Company are granted their
annual equity or equity-based incentive awards but in no event later than March
15 following the end of the calendar year to which such Annual LTIP Award
relates.  Fifty percent (50%) of each Annual LTIP Award granted to the Executive
shall provide for pro rata time vesting over five years in accordance with the
terms of the applicable award agreement (the “Time Vesting LTIP Award”) and the
other fifty percent (50%) of such award shall provide for performance-based
vesting (the “Performance Vesting LTIP Award”).  All Annual LTIP Awards shall be
subject to the terms and conditions of the Incentive Plan and any applicable
award agreements thereunder. For purposes of this Agreement, “Incentive Plan”
shall mean The Howard Hughes Corporation Amended and Restated 2010 Incentive
Plan, as in effect from time to time (and any successor plan thereto).
(iv)        Relocation.  If the Board requests, and the Executive agrees, to
relocate from the Principal Location during the Employment Period, then the
Company
3

--------------------------------------------------------------------------------

shall provide the Executive with (A) home sale services (at market price and
with no reimbursement for any loss on home price) and (B) reimbursement in
accordance with Company policy for the Executive’s reasonable and properly
documented moving expenses, which shall include the costs of moving the
Executive, his family and possessions from the Principal Location to the
location requested by the Board.
(v)        Indemnification.  Simultaneously herewith, or as promptly as
practicable hereafter, the Company and the Executive will enter into an
indemnification agreement on substantially the same terms as the indemnification
agreements entered into by the Company and each of its directors prior to the
Effective Date.
(c)         Benefits.  During the Employment Period, except as otherwise
expressly provided herein, the Executive shall be entitled to participate in all
employee welfare benefit plans, practices, policies and programs and fringe
benefits to the extent applicable generally and on a basis no less favorable
than that provided to other senior officers of the Company, including, without
limitation, health, medical, dental, long-term disability and life insurance
plans.  The Executive shall be entitled to paid annual vacation totaling four
(4) weeks per calendar year in accordance with the Company’s vacation policy in
effect from time to time.
(d)         Expenses.  The Company shall reimburse the Executive for all
reasonable and necessary expenses actually incurred by the Executive in
connection with the business affairs of the Company and the performance of the
Executive’s duties hereunder, in accordance with Company policy as in effect
from time to time.
(e)         Business Travel.  Notwithstanding the foregoing, to the extent that
the Executive is required to travel during the Employment Period in connection
with the Executive’s duties and responsibilities hereunder, the Company shall,
in accordance with Company policy as in effect from time to time, reimburse the
Executive as follows:  (i) for first class commercial air travel for the
Executive (and the Executive’s spouse, if the Executive’s spouse’s presence is
required for Company events, consistent with the Company’s general policies);
and (ii) for first-class hotel accommodations.
3. Termination of Employment.
(a)        Death or Permanent Disability.  The Executive’s employment shall
terminate automatically upon the Executive’s death or if the Executive suffers a
Permanent Disability.  For purposes of this Agreement, “Permanent Disability”
means the inability of the Executive to perform the essential functions of his
job with the Company by reason of a medically determinable physical or mental
impairment that can be expected to last for sixty (60) or more consecutive days
or more than ninety (90) days during any three hundred sixty-five (365) day
period, as determined by a duly licensed physician.  If the Executive suffers a
Permanent Disability during the Employment Period, the Company may give to the
Executive written notice, in accordance with Section 12(b), of its intention to
terminate the Executive’s employment.  In such event, the Executive’s employment
with the Company shall terminate effective on the thirtieth (30th) day after the
Executive’s receipt of such notice by the Company (the “Disability Effective
Date”), provided that, within the thirty (30) days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties.  The
4

--------------------------------------------------------------------------------

Executive shall fully cooperate in connection with the determination of whether
a Permanent Disability exists.
(b)         Cause.  The Company may terminate the Executive’s employment during
the Employment Period for Cause.  For purposes of this Agreement, “Cause” shall
mean, as determined in good faith by a unanimous vote (excluding the Executive
if he is then a member of the Board) of the Board at a meeting of the Board held
for such purpose, and where the Executive and the Executive’s counsel had an
opportunity (on at least 15 days prior notice) to be heard before the Board, the
Executive’s:
(i)        conviction, plea of guilty or no contest to any felony;
(ii)       gross negligence or willful misconduct in the performance of the
Executive’s duties;
(iii)      drug addiction or habitual intoxication;
(iv)     commission of fraud, embezzlement, misappropriation of funds, breach of
fiduciary duty, material violation of law or a material act of dishonesty
against the Company, in each case that the Board determines was willful;
(v)       material and continued breach of this Agreement, after notice for
substantial performance is delivered by the Company in writing that identifies
in reasonable detail the manner in which the Company believes the Executive is
in breach of this Agreement;
(vi)       willful material breach of Company policy or code of conduct; or
(vii)      willful and continued failure to substantially perform his duties
hereunder (other than such failure resulting from the Executive’s incapacity due
to physical or mental illness);
provided, however, that in each case the Company shall provide the Executive
with written notice that an event constituting Cause has occurred (such notice
to be provided within sixty (60) days of the initial occurrence of such event)
and specifying the details of such event.  With respect to any events described
under Sections 3(b)(ii),(v),(vi) or (vii) above, the Executive shall be given
thirty (30) days from his receipt of written notice to cure such events.  If the
Executive cures an event during such period that would otherwise constitute
Cause, then the Company will have no right to terminate the Executive’s
employment for Cause. For purposes of this provision, no act or omission on the
part of the Executive shall be considered “willful” unless it is done or omitted
not in good faith or without reasonable belief that the act or omission was in
the best interests of the Company.  Any act or omission by the Executive based
upon a resolution duly adopted by the Board or advice of counsel for the Company
shall be conclusively presumed to have been done or omitted in good faith and in
the best interests of the Company.  This Section 3(b) shall not prevent the
Executive from challenging whether the Board acted in good faith in determining
that Cause exists or that the Executive has failed to cure any act (or failure
to act) that purportedly formed the basis for the Board’s determination in
accordance with the
5

--------------------------------------------------------------------------------

procedures set forth in Section 10.  In addition, and for the avoidance of
doubt, the burden of proof regarding the existence of Cause shall be on the
Company.
(c) Good Reason.  The Executive may terminate the Executive’s employment during
the Employment Period for Good Reason.  For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following events without the
Executive’s written consent:
(i)        a material diminution in the Executive’s base compensation;
(ii)       a material diminution in the Executive’s authority, duties or
responsibilities;
(iii)      the Executive no longer reports directly to the Board;
(iv)      any other action or inaction that constitutes a material breach by the
Company of this Agreement; or
(v)       any requirement that the Executive relocate or maintain his Principal
Location more than fifty (50) miles from Dallas, Texas (or, following the
relocation described in Section 2(a)(iii), which shall not constitute Good
Reason, Houston, Texas).
provided, however, that in each case the Executive must provide the Company with
written notice that an that an event constituting Good Reason has occurred (such
notice to be provided within sixty (60) days of the initial occurrence of such
event) and specifying the details of such event.  With respect to any events
described under Section 3(c)(i), (ii), (iv) or (v) above, the Company shall be
given thirty (30) days from its receipt of written notice to cure such events. 
If the Company cures an event during such period that would otherwise constitute
Good Reason, then the Executive will have no right to terminate his employment
for Good Reason.  Following the occurrence of a Change in Control (as defined
below), any claim by the Executive that Good Reason exists shall be presumed to
be valid and correct unless an AAA arbitrator determines, in accordance with
Section 10, that the Company has established by clear and convincing evidence
that Good Reason does not exist.  A termination of the Executive’s employment
for Good Reason in accordance with this Section 3(c) is intended to be treated
as an involuntary separation from service for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).
(d)         Without Cause.  Subject to the provisions of this Agreement, the
Company shall have the right to terminate the Executive’s employment hereunder
without Cause by providing the Executive with sixty (60) days’ prior written
Notice of Termination, and such termination shall not in and of itself be, nor
shall it be deemed to be, a breach of this Agreement.
(e)         Without Good Reason.  The Executive will have the right to
voluntarily terminate his employment hereunder without Good Reason by providing
the Company with sixty (60) days’ prior written Notice of Termination, and such
voluntary termination shall not in and of itself be, nor shall it be deemed to
be, a breach of this Agreement.
6

--------------------------------------------------------------------------------

(f)         Notice of Termination.  Any termination by the Company or by the
Executive shall be communicated by providing Notice of Termination to the other
party hereto given in accordance with Section 12(b).  For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated, and (iii) the contemplated date of termination.
4. Obligations of the Company upon Termination.
(a)         Non-Change in Control Termination (Other than Non-Renewal).  If (1)
during the Employment Period, the Company shall terminate the Executive’s
employment without Cause (and other than upon the Executive’s death or Permanent
Disability) or (2) during the Employment Period, the Executive shall terminate
his employment for Good Reason,  the Company shall have no further obligations
to the Executive except as follows:
(i)        the Company shall pay or provide the Executive, to the extent not
theretofore paid, as soon as practicable after the date of termination (but in
no event later than 60 days after the date of termination):  (A) accrued Annual
Base Salary and vacation pay through the date of termination;  (B) any
reimbursement to which the Executive is entitled pursuant to Company policy, but
which was not reimbursed prior to the date of termination; and (C) any other
earned but unpaid outstanding compensatory arrangements ((A), (B) and (C)),
together, the “Accrued Benefits”);
(ii)       the Company shall pay the Executive at the normally scheduled time an
amount equal to the product of (x) the Target Bonus Amount multiplied by (y) a
fraction, the numerator of which is the number of days of during such calendar
year that the Executive was employed by the Company and the denominator of which
is 365 (the “Prorated Bonus”);
(iii)      the Company shall pay the Executive, on the 60th day following the
date of termination, a lump sum amount equal to the product of one times (1x)
the sum of (A) the Annual Base Salary (which shall be the Annual Base Salary
prior to any reduction if the termination is for Good Reason because of a
reduction in the Annual Base Salary) plus (B) the Target Bonus Amount; and
(iv)     (A) all prior share Awards (as defined in the Incentive Plan), granted
to Executive pursuant to any agreement(s) entered into prior to the Effective
Date between Executive and the Company to the extent outstanding as of the date
of termination that are subject to forfeiture on the date of termination shall
fully vest and become non-forfeitable; provided, that any such Awards that are
subject to performance-based vesting restrictions or conditions shall instead be
treated in accordance with clause (C) of this Section 4(a)(iv), (B) all
outstanding Time Vesting LTIP Awards, if any, that are subject to forfeiture on
the date of termination shall fully vest and become non-forfeitable, and (C) all
outstanding Performance Vesting LTIP Awards, if any, that are subject to
forfeiture on the date of termination shall remain outstanding and continue to
vest in accordance with the terms and conditions of the grant of the applicable
equity
7

--------------------------------------------------------------------------------

award as if Executive’s employment had continued through the date on which the
performance metrics are measured (and the Company shall take any action that is
necessary to ensure that such equity awards remain outstanding under the
Incentive Plan), and at such time such equity awards shall either be vested or
forfeited based on the achievement of the applicable performance metrics (the
“Continued Eligibility for Vesting”).
The amounts payable or to be provided under this Section 4(a) shall be in lieu
of any amounts that would otherwise be paid or provided under Section 4(b),
Section 4(c) and Section 4(d).
(b)         Non-Renewal.  If the Executive’s employment is terminated based on
the Company electing to not renew or extend the Employment Period on the fifth
(5th) anniversary, or any subsequent anniversary, of the Effective Date, the
Company shall have no further obligations to the Executive except as follows:
(i)        the Accrued Benefits;
(ii)       the Prorated Bonus; and
(iii)      (A) all outstanding Time Vesting LTIP Awards, if any, that are
subject to forfeiture on the date of termination shall fully vest and become
non-forfeitable, and (B) the Continued Eligibility for Vesting.
The amounts payable or to be provided under this Section 4(b) shall be in lieu
of any amounts that would otherwise be paid or provided under Section 4(a),
Section 4(c) and Section 4(d).
(c)         Termination Because of Death or Permanent Disability.  If, during
the Employment Period, the Executive’s employment terminates because the
Executive dies or as a result of Permanent Disability, the Company shall have no
further obligations to the Executive except as follows:
(i)        the Accrued Benefits;
(ii)       the Prorated Bonus; and
(iii)      the Continued Eligibility for Vesting.
The amounts payable or to be provided under this Section 4(c) shall be in lieu
of any amounts that would otherwise be paid or provided under Section 4(a),
Section 4(b) and Section 4(d).
(d)         Change in Control Termination.  If, during the Employment Period,
the Company shall terminate the Executive’s employment without Cause (and other
than upon the Executive’s death or Permanent Disability), or if the Executive
shall terminate his employment for Good Reason, in either case, in connection
with, or within twelve (12) months following, a Change in Control (any such
termination of employment, a “Change in Control Termination”), the Company shall
have no further obligations to the Executive except as follows:
(i)        the Accrued Benefits;
8

--------------------------------------------------------------------------------

(ii)       the Prorated Bonus;
(iii)      the Company shall pay the Executive, on the 60th day following the
date of termination, a lump sum amount equal to the product of two times (2x)
the sum of (A) the Annual Base Salary (which shall be the Annual Base Salary
prior to any reduction if the termination is for Good Reason because of a
reduction in the Annual Base Salary) plus (B) the Target Bonus Amount; and
(iv)     (A) all prior share Awards granted to Executive pursuant to any
agreement(s) entered into prior to the Effective Date between Executive and the
Company to the extent outstanding as of the date of termination that are subject
to forfeiture on the date of termination shall fully vest and become
non-forfeitable; provided, that any such Awards that are subject to
performance-based vesting restrictions or conditions shall instead be treated in
accordance with clause (C) of this Section 4(d)(iv); (B) all outstanding Time
Vesting LTIP Awards, if any, that are subject to forfeiture on the date of
termination shall fully vest and become non-forfeitable, and (C) all outstanding
Performance Vesting LTIP Awards, if any, that are subject to forfeiture on the
date of termination shall fully and immediately vest and become non-forfeitable
at the greater of (1) one hundred percent (100%) of the number of shares of
Common Stock granted pursuant to each such award, or (2) the performance level
that has been achieved as of the date of termination.
The amounts payable or to be provided under this Section 4(d) shall be in lieu
of any amounts that would otherwise be paid or provided under Section 4(a),
Section 4(b) and Section 4(c).
(e)         Condition.  The Company shall not be required to make the payments
and provide the benefits specified in Sections 4(a)(ii), 4(a)(iii), 4(a)(iv),
4(b)(ii), 4(b)(iii), 4(c)(ii), 4(c)(iii), 4(d)(ii), 4(d)(iii) or 4(d)(iv) hereof
unless, prior to payment, the parties hereto (or the Executive’s estate in the
event of Executive’s death) have entered into a release substantially in the
form attached hereto as Exhibit A (for which the applicable seven-day revocation
period has expired), prior to the 60th day following the date of termination,
under which the Executive releases the Company, its Affiliates and their
officers, directors and employees from all liability (other than the payments
and benefits under this Agreement); provided, that if the time period for
executing and returning the release begins in one taxable year and ends in a
second taxable year, any payments shall not commence until the second taxable
year.  In the event that such release is not executed and delivered to the
Company in accordance with this Section 4(e) prior to the 60th day following the
date of termination (with the applicable seven-day revocation period having
expired), the Executive shall forfeit the payments and benefits specified in
Sections 4(a)(ii), 4(a)(iii), 4(a)(iv), 4(b)(ii), 4(b)(iii), 4(c)(ii),
4(c)(iii), 4(d)(ii), 4(d)(iii) or 4(d)(iv) hereof, as applicable.
(f)         Resignation from Certain Directorships.  Following the Employment
Period or the termination of the Executive’s employment for any reason, if and
to the extent requested by the Board, the Executive agrees to resign from the
Board, all fiduciary positions (including as trustee) and from all other offices
and positions he holds with the Company and any of its Affiliates; provided,
however, that if the Executive refuses to tender his resignation
9

--------------------------------------------------------------------------------

after the Board has made such request, then the Board shall be empowered to
tender the Executive’s resignation from such offices and positions.
5. Change in Control.
(a)         For purposes of this Agreement, “Change in Control” means the
occurrence of any of the following events:
(i)        A “change in the ownership of the Company” which shall occur on the
date that any one person, or more than one person acting as a group acquires
ownership of stock in the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; however, if any one person or more
than one person acting as a group, is considered to own more than 50% of the
total fair market value or total voting power of the stock of the Company, the
acquisition of additional stock by the same person or persons will not be
considered a “change in the ownership of the Company” (or to cause a “change in
the effective control of the Company” within the meaning of Section 5(a)(ii)
below) and an increase of the effective percentage of stock owned by any one
person, or persons acting as a group, as a result of a transaction in which the
Company acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this paragraph; provided further, however,
that for purposes of this Section 5(a)(i), the following acquisitions shall not
constitute a Change in Control:  (A) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company, or (B) any acquisition by investors (immediately
prior to such acquisition) in the Company for financing purposes, as determined
by the Board in its sole discretion.  This Section 5(a)(i) applies only when
there is a transfer of the stock of the Company (or issuance of stock) and stock
in the Company remains outstanding after the transaction.
(ii)        A “change in the effective control of the Company” which shall occur
on the date that either (A) any one person, or more than one person acting as a
group acquires (or has acquired during the twelve-month period ending on the
date of the most recent acquisition by such person or persons) ownership of
stock of the Company possessing 35% or more of the total voting power of the
stock of the Company, except for (1) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company or (2) any acquisition by investors (immediately prior
to such acquisition) in the Company for financing purposes, as determined by the
Board in its sole discretion; or (B) a majority of the members of the Board are
replaced during any twelve-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election.  For purposes of a “change in the effective
control of the Company,” if any one person, or more than one person acting as a
group, is considered to effectively control the Company within the meaning of
this Section 5(a)(ii), the acquisition of additional control of the Company by
the same person or persons is not considered a “change in the effective control
of the Company,” or to cause a “change in the ownership of the Company” within
the meaning of Section 5(a)(i) above.
10

--------------------------------------------------------------------------------

(iii)        The occurrence of any of the transactions contemplated by Section
5(a)(i) or 5(a)(ii) above in connection with which the stock of the Company
ceases to be publicly traded on a national securities exchange.
(iv)        A “change in the ownership of a substantial portion of the Company’s
assets” which shall occur on the date that any one person, or more than one
person acting as a group acquires (or has acquired during the twelve-month
period ending on the date of the most recent acquisition by such person or
persons) assets of the Company that have a total gross fair market value equal
to or more than 60% of the total gross fair market value of all the assets of
the Company immediately prior to such acquisition or acquisitions; provided that
the proceeds of such acquisition or acquisitions are distributed to the
shareholders of the Company in connection with such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.  Any transfer of
assets to an entity that is controlled by the shareholders of the Company
immediately after the transfer, as provided in guidance issued pursuant to
Section 409A of the Code, shall not constitute a Change in Control.
(v)       For purposes of this Section 5(a), the provisions of Section 318(a) of
the Code regarding the constructive ownership of stock will apply to determine
stock ownership; provided, that stock underlying unvested options (including
options exercisable for stock that is not substantially vested) will not be
treated as owned by the individual who holds the option.  In addition, for
purposes of this Section 5(a), “Company” includes (A) the Company and (B) an
entity that is a stockholder owning more than 50% of the total fair market value
and total voting power (a “Majority Shareholder”) of the Company, or any entity
in a chain of entities in which each entity is a Majority Shareholder of another
entity in the chain, ending in the Company.  Notwithstanding anything to the
contrary in this Section 5(a), any transaction with Pershing Square Capital
Management, L.P. or any of its Affiliates shall not be deemed to be Change in
Control, unless otherwise determined by the Board.  For purposes of this
Agreement, “Affiliate” means, with respect to any Person, (A) if such Person is
not an individual, any Person directly or indirectly controlling or controlled
by or under direct or indirect common control with such Person, where “control”
means the possession, directly or indirectly, of the power to direct the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise or any entity in which such Person has a
substantial equity interest, and (B) if such Person is an individual, a spouse
of such Person, or any child or parent of such Person.  For purposes of this
Agreement, “Person” means any individual, partnership, corporation, limited
liability company, association, business trust, joint venture, business entity
or other entity of any kind or nature, including any business unit of such
Person.
6. No Mitigation.
  In no event shall the Executive be obligated to seek or obtain other
employment after the date of termination, or take any other action by way of
mitigation of the amounts payable to the Executive under any of the provisions
of this Agreement, and such amounts shall not be reduced, whether or not the
Executive obtains other employment.  The Company may offset any amounts that it
owes to the Executive by any amounts that the
11

--------------------------------------------------------------------------------

Executive owes to the Company or its Affiliates; provided that, in no event,
shall any payment under this Agreement that constitutes “nonqualified deferred
compensation” for purposes of Section 409A of the Code be subject to offset by
any amount unless such offset is expressly permitted under Section 409A of the
Code.
7. Potential Reductions.
(a)         Notwithstanding any other provisions in this Agreement, in the event
that any payment or benefit received or to be received by the Executive
(including, without limitation, any payment or benefit received in connection
with a Change in Control or the termination of the Executive’s employment,
whether pursuant to the terms of this Agreement or any other plan, program,
arrangement or agreement) (all such payments and benefits, together, the “Total
Payments”) would be subject (in whole or part), to any excise tax imposed under
Section 4999 of the Code, or any successor provision thereto (the “Excise Tax”),
then, after taking into account any reduction in the Total Payments provided by
reason of Section 280G of the Code in such other plan, program, arrangement or
agreement, the Company will reduce the Executive’s payments and/or benefits
under this Agreement, to the extent necessary so that no portion of the Total
Payments is subject to the Excise Tax (but in no event to less than zero), in
the following order:  (i) any cash severance amount, as described in Sections
4(d)(ii) and 4(d)(iii); and (ii) any acceleration of outstanding equity
compensation, as described in Section 4(d)(iv) hereof (the payments and benefits
set forth in clauses (i) through (ii) of this Section 7(a), together, the
“Potential Payments”); provided, however, that the Potential Payments shall only
be reduced if (A) the net amount of such Total Payments, as so reduced (and
after subtracting the net amount of federal, state and local income taxes on
such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments), is greater than or equal to (B) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments).  For purposes of
determining whether and the extent to which the Total Payments will be subject
to the Excise Tax:  (i) no portion of the Total Payments the receipt or
enjoyment of which the Executive shall have waived at such time and in such
manner as not to constitute a “payment” within the meaning of Section 280G(b) of
the Code shall be taken into account; (ii) no portion of the Total Payments
shall be taken into account which does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including, without
limitation, by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which constitutes reasonable compensation for services actually rendered, within
the meaning of Section 280G(b)(4)(B) of the Code, in excess of the “base amount”
(as set forth in Section 280G(b)(3) of the Code) that is allocable to such
reasonable compensation; and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by in accordance with the principles of Sections 280G(d)(3) and (4) of the Code.
(b)         All determinations required to be made under this Section 7,
including whether an Excise Tax would otherwise be imposed, whether the Total
Payments shall be reduced, the amount of any such reduction and the assumptions
to be utilized in arriving at such
12

--------------------------------------------------------------------------------

determinations not expressly provided for herein, shall be made by an
independent, nationally recognized accounting firm or compensation consulting
firm mutually acceptable to the Company and Executive (the “Determination Firm”)
which shall provide detailed supporting calculations both to the Company and
Executive within 15 business days of the receipt of notice from the Company that
a payment is due to be made hereunder, or such earlier time as is requested by
the Executive.  All reasonable fees and expenses of the Determination Firm shall
be borne solely by the Company.  Any determination by the Determination Firm
shall be binding upon the Company and Executive, absent manifest error.  As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Determination Firm hereunder, it is
possible that payments which Executive was entitled to, but did not receive as a
result of application of Section 7, could have been made without the imposition
of the Excise Tax (“Underpayment”), consistent with the calculations required to
be made hereunder.  In such event, the Determination Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Executive but no later
than March 15 of the year after the year in which the Underpayment is determined
to exist, which is when the legally binding right to such Underpayment arises.
(c)         The fact that the Executive’s right to payments or benefits may be
reduced by reason of the limitations contained in this Section 7 shall not of
itself limit or otherwise affect any other rights of the Executive under this
Agreement.
8. Restrictive Covenants.
(a)         Non-Solicit.  During the Employment Period, and for a twelve (12)
month period after the Executive’s employment is terminated for any reason, the
Executive shall not (except in connection with the performance of his duties for
the Company) in any manner, directly or indirectly (without the prior written
consent of the Company) Solicit (as defined below) anyone who is then an
employee or independent contractor of the Company or its Affiliates (or who was
an employee or independent contractor of the Company or its Affiliates within
the prior twelve (12) months to resign from the Company or its Affiliates or to
apply for or accept employment with any other business or enterprise.  For
purposes of this Agreement, “Solicit” means any direct or indirect communication
of any kind, regardless of who initiates it, that in any way invites, advises,
encourages or requests any person to take or refrain from taking any action.
(b)         Confidential Information.  The Executive hereby acknowledges that,
as an employee of the Company, he will be making use of, acquiring and adding to
confidential information of a special and unique nature and value relating to
the Company and its Affiliates and their strategic plan and financial
operations.  The Executive further recognizes and acknowledges that all
confidential information is the exclusive property of the Company and its
Affiliates, is material and confidential, and is critical to the successful
conduct of the business of the Company and its Affiliates.  Accordingly, the
Executive hereby covenants and agrees that he will use confidential information
for the benefit of the Company and its Affiliates only and shall not at any
time, directly or indirectly, during the term of this Agreement and thereafter
divulge, reveal or communicate any confidential information to any person, firm,
corporation or entity whatsoever, or use any confidential information for his
own benefit or for the benefit of
13

--------------------------------------------------------------------------------

others.  Notwithstanding the foregoing, the Executive shall be authorized to
disclose confidential information (i) as may be required by law or legal process
after providing the Company with prior written notice and an opportunity to
respond to such disclosure (unless such notice is prohibited by law), or
(ii) with the prior written consent of the Company. Notwithstanding anything to
the contrary in this Agreement, the Executive shall not be prohibited from:
(i) filing and, as provided for under Section 21F of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) maintaining the confidentiality of a
claim with a government agency that is responsible for enforcing a law;
(ii) providing confidential information to the extent required by law or legal
process or permitted by Section 21F of the Exchange Act; (iii) cooperating,
participating or assisting in any government or regulatory entity investigation
or proceeding; or (iv) receiving an award for information provided to any
government agency that is responsible for enforcing the law.
(c)         Non-Competition.  During the Employment Period, and for a twelve
(12) month period after the Executive’s employment is terminated for any reason,
the Executive shall not directly or indirectly (whether for compensation or
otherwise) own or hold any interest in, manage, operate, control, consult with,
render services for, or in any manner participate in any business that is
directly competitive with the business of the Company, either as a general or
limited partner, proprietor, shareholder, officer, director, agent, employee,
consultant, trustee, Affiliate or otherwise.  Nothing herein shall prohibit the
Executive from being a passive owner of not more than 2% of the outstanding
securities of any publicly traded company engaged in the business of the
Company. 
(d)         Survival.  Any termination of the Executive’s employment or of this
Agreement shall have no effect on the continuing operation of this Section 8.
(e)         Non-Disparagement.  During the Employment Period and thereafter, the
Executive shall not, in any manner, directly or indirectly through another
person or entity, knowingly make any false or any disparaging or derogatory
statements about the Company, any of its Affiliates or any of their employees,
officers or directors.  The Company, in turn, agrees that it will not make, in
any authorized corporate communications to third parties, and it will direct the
members of the Board and the executive officers of the Company, not to in any
manner, directly or indirectly through another person or entity, knowingly make
any false or any disparaging or derogatory statements about the Executive;
provided, however, that nothing herein shall prevent either party from giving
truthful testimony or from otherwise making good faith statements in connection
with legal investigations or other proceedings.
(f)        Enforcement.  If, at the time of enforcement of this Section 8, a
court of competent jurisdiction holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area. 
Because the Executive’s services are unique and because the Executive has access
to confidential information, the parties hereto agree that money damages would
be an inadequate remedy for any breach of this Section 8.  Therefore, in the
event of a breach or threatened breach of this Agreement, the Company or its
successors or assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of competent jurisdiction
14

--------------------------------------------------------------------------------

for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violations of, the provisions hereof.
9. Successors.
(a)         This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.
(b)         This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
(c)         The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place. 
Upon the occurrence of a Change in Control, the Company will similarly require
the acquiring entity to assume the Company’s obligations under this Agreement. 
As used in this Agreement, “Company” shall mean the Company as defined above and
any successor to its business and/or assets (or the acquiring entity upon the
occurrence of a Change in Control as described and defined above).
10. Disputes.
(a)         Jurisdiction and Choice of Forum.  Except as set forth in Section
8(f), all disputes directly or indirectly arising under or related to the
employment of the Executive or the provisions of this Agreement shall be settled
by final and binding arbitration under the rules of the American Arbitration
Association (“AAA”) then in effect, such arbitration shall be held in Dallas,
Texas, as the sole and exclusive remedy of the parties.  The arbitration shall
be heard by one (1) AAA arbitrator who shall be selected by AAA.  The arbitrator
shall have the authority to order expedited discovery and shall set a hearing
within ninety (90) days following the arbitrator’s appointment as arbitrator by
the AAA.  The arbitrator shall render an award and decision not later than
thirty (30) days following the closing of arbitration hearing.  Judgment on any
arbitration award may be entered in any court of competent jurisdiction.  The
prevailing party in any arbitration hearing shall also be entitled to recover
his/its costs and attorneys’ fees.
(b)         Governing Law.  This Agreement and any disputes, claims or defenses
arising under it will be governed by and construed in accordance with the law of
the State of Delaware applicable to contracts made and to be performed entirely
within that State.
11. Section 409A of the Code.
(a)         Compliance.  The intent of the parties is that payments and benefits
under this Agreement are either exempt from or comply with Section 409A of the
Code (“Section 409A”) and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to that end.  The parties acknowledge and agree
that the interpretation of Section 409A and its application to the terms of this
Agreement is uncertain and may be subject to change as
15

--------------------------------------------------------------------------------

additional guidance and interpretations become available.  In no event
whatsoever shall the Company be liable for any tax, interest or penalties that
may be imposed on the Executive by Section 409A or any damages for failing to
comply with Section 409A.
(b)         Six Month Delay for Specified Employees.  If any payment,
compensation or other benefit provided to the Executive in connection with his
employment termination is determined, in whole or in part, to constitute
“nonqualified deferred compensation” within the meaning of Section 409A and the
Executive is a “specified employee” as defined in Section 409A, no part of such
payments shall be paid before the day that is six months plus one day after the
Executive’s date of termination or, if earlier, the Executive’s death (the “New
Payment Date”).  The aggregate of any payments that otherwise would have been
paid to the Executive during the period between the date of termination and the
New Payment Date shall be paid to the Executive in a lump sum on such New
Payment Date.  Thereafter, any payments that remain outstanding as of the day
immediately following the New Payment Date shall be paid without delay over the
time period originally scheduled, in accordance with the terms of this
Agreement.
(c)         Termination as a Separation from Service.  A termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits subject to
Section 409A upon or following a termination of employment until such
termination is also a “separation from service” within the meaning of Section
409A and for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “terminate,” “termination of employment” or like
terms shall mean separation from service.
(d)         Payments for Reimbursements and In-Kind Benefits.  All
reimbursements for costs and expenses under this Agreement shall be paid in no
event later than the end of the calendar year following the calendar year in
which the Executive incurs such expense.  With regard to any provision herein
that provides for reimbursement of costs and expenses or in-kind benefits,
except as permitted by Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (ii) the amount of expenses eligible for reimbursement or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year.
(e)         Payments within Specified Number of Days.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within 30 days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.
(f)         Installments as Separate Payment.  If under this Agreement, an
amount is paid in two or more installments, for purposes of Section 409A, each
installment shall be treated as a separate payment.
16

--------------------------------------------------------------------------------

12. Miscellaneous.
(a)         Amendment.  This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
(b)         Notices.  Whenever any notice is required or permitted hereunder,
such notice must be in writing and personally delivered, mailed by certified or
registered mail, return receipt requested, or by email transmission.  The
parties agree that any notices shall be given at the following addresses;
provided that the parties may change, at any time and from time to time, by
written notice to the other, the address which it or he had previously specified
for receiving notices:
If to the Executive:

at the Executive’s primary residential address
as shown on the records of the Company
If to the Company:

at the Company’s corporate headquarters
Attention:  Office of the General Counsel
with a copy to:

William A. Ackman, Chairman of the Board
888 Seventh Avenue, 42nd Floor
New York, NY 10019
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.
(c)         Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
(d)        Tax Withholding.  The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
(e)        Compliance with Dodd-Frank.  All payments under this Agreement, if
and to the extent they are subject to the Dodd-Frank Wall Street Reform and
Consumer Protection Act (the “Dodd-Frank Act”), shall be subject to any
incentive compensation policy established from time to time by the Company to
comply with the Dodd-Frank Act. The Executive acknowledges and agrees that the
Company may from time to time establish incentive compensation policies that may
apply to this Agreement and the awards contemplated hereunder.
17

--------------------------------------------------------------------------------

(f)         No Waiver.  The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right the Executive or the Company may have hereunder, including, without
limitation, the Company’s right to terminate the Executive for Cause pursuant to
Section 3 (subject to Executive’s right to challenge such determination in
accordance with the provisions set forth in Section 3), shall not be deemed to
be a waiver of such provision or right or any other provision or right of this
Agreement.
(g)         No Strict Construction.  It is the parties’ intention that this
Agreement not be construed more strictly with regard to the Executive or the
Company.
(h)         Entire Agreement.  This Agreement shall supersede any other
employment or severance agreement or similar arrangements between the parties,
and shall supersede any prior understandings, agreements or representations by
or among the parties, written or oral, whether in term sheets, presentations or
otherwise, relating to the subject matter hereof.  In the event of any
inconsistency or conflict between any terms, definitions or conditions of this
Agreement and the terms, definitions or conditions of any other agreement, the
terms, definitions and conditions of this Agreement shall govern and control.
(i)         Counterparts.  This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
(j)         Section References; Captions.  Any reference to a “Section” herein
is a reference to a section of this Agreement unless otherwise stated.  The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.
[Remainder of page intentionally left blank]
18

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board or other duly authorized governing
body, the Company has caused these presents to be executed in its name on its
behalf, all as of the Effective Date.



 
      EXECUTIVE               /s/ Paul Layne       Paul Layne                  
    THE HOWARD HUGHES CORPORATION          

By:
/s/ Peter F. Riley
     Name:   Peter F. Riley      Title:      Secretary
         



[Signature Page to Layne Employment Agreement]


--------------------------------------------------------------------------------


EXHIBIT A


WAIVER AND RELEASE AGREEMENT
This Waiver and Release Agreement (hereinafter “Release”) is entered into among
Paul Layne (hereinafter “Executive”) and The Howard Hughes Corporation, a
Delaware corporation (the “Company”).
The parties previously entered into an employment agreement dated October 21,
2019 (the “Employment Agreement”), pursuant to which Executive is entitled to
certain payments and benefits upon termination of employment subject to the
execution and nonrevocation of this Release. Executive has had a termination of
employment pursuant to the Employment Agreement.
 NOW THEREFORE, in consideration of certain payments and benefits under the
Employment Agreement, Executive and the Company agree as follows:
1. Executive expressly waives and releases the Company, its affiliates and
related entities, parent corporations and subsidiaries, and all current and
former directors, administrators, supervisors, managers, agents, officers,
partners, stockholders, attorneys, insurers and employees of the Company and its
affiliates, related entities, parent corporations and subsidiaries, and their
successors and assigns (the “Company Released Entities”), from any and all
claims, actions and causes of action, at law or in equity, known or unknown,
including, without limitation, those directly or indirectly relating to or
connected with Executive’s employment with the Company or termination of such
employment, including but not limited to any and all claims under the Texas
Commission on Human Rights Act, the Texas Payday Act, the Employee Retirement
Income Security Act of 1974, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, as such
Acts have been amended, and all other forms of employment discrimination whether
under federal, state or local statute or ordinance, wrongful termination,
retaliatory discharge, breach of express, implied, or oral contract,
interference with contractual relations, defamation, intentional infliction of
emotional distress and any other tort or contract claim under common law of any
state or for attorneys’ fees, based on any act, transaction, circumstance or
event arising up to and including the date of Executive’s execution of this
Release; provided, however, that (i) nothing herein shall limit or impede
Executive’s right to file or pursue an administrative charge with, or
participate in, any investigation before the Equal Employment Opportunity
Commission, or any similar local, state or federal agency, or to file a claim
for unemployment compensation benefits, and/or any causes of action which by law
Executive may not legally waive, (ii) Executive does not release the Company
Released Entities from any rights and/or claims (a) Executive may have that
arise after the date Executive signs this Release, (b) that by law cannot be
waived by private agreement, (c) to enforce the Employment Agreement in
accordance with its terms (including the severance provisions set forth in the
Employment Agreement), subject to the terms of this Release or (d) to enforce
this Release.  Executive agrees, however, that if Executive or anyone acting on
Executive’s behalf, brings any action concerning or related to any cause of
action or liability released in this Release, Executive waives any right to, and
will not accept, any payments, monies, damages, or other relief, awarded in
connection therewith. Notwithstanding anything to
A-1

--------------------------------------------------------------------------------

the contrary in this Release, Executive shall not be prohibited from: (i) filing
and, as provided for under Section 21F of the Securities Exchange Act of 1934,
maintaining the confidentiality of a claim with a government agency that is
responsible for enforcing a law; (ii) providing confidential information to the
extent required by law or legal process or permitted by Section 21F of the
Securities Exchange Act of 1934; (iii) cooperating, participating or assisting
in any government or regulatory entity investigation or proceeding; or (iv)
receiving an award for information provided to any government agency that is
responsible for enforcing the law. The Company expressly waives and releases
Executive from any and all claims, actions and causes of action, at law or in
equity, known or unknown, arising prior to the Effective Date; provided,
however, the Company does not release Executive from any of the following rights
and/or claims:  (i) any rights and/or claims the Company may have that arise
after the date Executive signs this Release; (ii) any rights and/or claims that
by law cannot be waived by private agreement; (iii) any rights and/or claims
which are based upon any acts or omissions of Executive that involve fraud or
arising out of acts that constitute a violation of criminal laws; (iv) any
rights and/or claims to enforce the Employment Agreement in accordance with its
terms (including the restrictive covenants set forth in the Employment
Agreement), subject to the terms of this Release; or (v) any rights and/or
claims to enforce this Release.
2. Executive acknowledges:  (a) that Executive has been advised in writing
hereby to consult with an attorney before signing this Release, and (b) that
Executive has had at least [twenty-one (21)][forty-five (45)] days after receipt
of this information and Release to consider whether to accept or reject this
Release.  Executive understands that Executive may sign this Release prior to
the end of such [twenty-one (21)][forty-five (45)] day period, but is not
required to do so.  In addition, Executive has seven (7) days after Executive
signs this Release to revoke it.  Such revocation must be in writing and
delivered either by hand or mailed and postmarked within the seven (7) day
revocation period.  If sent by mail, it is requested that it be sent by
certified mail, return receipt requested to the Company, in care of the office
of the General Counsel.  If Executive revokes this Release as provided herein,
it shall be null and void.  If Executive does not revoke this Release within
seven (7) days after signing it, this Release shall become enforceable and
effective on the eighth (8th) day after the Executive signs this Release (the
“Effective Date”).
3. Executive and the Company agree that neither this Release nor the performance
hereunder constitutes an admission by the Company or any of its affiliates of
any violation of any federal, state or local law, regulation, or common law, or
any breach of any contract or any other wrongdoing of any type.
4. This Release shall be construed and enforced pursuant to the laws of the
State of Delaware as to substance and procedure, including all questions of
conflicts of laws.
5. This Release constitutes the entire agreement between the parties concerning
the subject matter hereof and supersedes all prior and contemporaneous
agreements, if any, between the parties relating to the subject matter thereof;
provided that this Release does not apply to:  (a) any claims under employee
benefit plans subject to the Employee Retirement Income Security Act of 1974 in
accordance with the terms of the applicable employee benefit plan, or any option
agreement or other agreement pursuant to which Executive may exercise rights
after termination of employment to acquire stock or other equity of the Company,
(b) any claim under
A-2

--------------------------------------------------------------------------------

or based on a breach of this Release or Sections 4 or 8 of the Employment
Agreement after the date that Executive signs this Release; (c) rights or claims
that may arise under the Age Discrimination in Employment Act or otherwise after
the date that Executive signs this Release; or (d) any right to indemnification
or directors and officers liability insurance coverage to with Executive is
otherwise entitled in accordance with the Employment Agreement.
6. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS FULLY READ AND FULLY UNDERSTANDS
THIS RELEASE; AND THAT EXECUTIVE ENTERED INTO IT FREELY AND VOLUNTARILY AND
WITHOUT COERCION OR PROMISES NOT CONTAINED IN THIS RELEASE.



EXECUTIVE
                            Paul Layne
                            THE HOWARD HUGHES CORPORATION
                  By:      
 
  Name:
   


 
  Title:
   
 







A-3
   


--------------------------------------------------------------------------------



